       Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 1 of 7




 1   Patrick S. Thompson, BarNo. 160804
     PatrickThompson@perkinscoie.com
 2   Aaron J. Ver, Bar No. 295409
     AVer@perkinscoie.com
 J   PERKINS COIE LLP
     505 Howard Street, Suite 1000
 4   San Francisco, CA 94105-3204
     Telephone : 415.344.7 000
 5   Facsimile: 415.344.7050
 6   Attorneys for Defendant
     Bumble Bee Foods,LLC, A Delaware Limited
 7   Liability Company
 8                              UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA

10                                    SAN FRANCISCO DIVISION

11

l2   Trent Jason,                               Case No.

13                       Plaintiff,             NOTICE OF REMOVAL OF CIVIL
                                                ACTION (FEDERAL QUESTION
t4          v                                   JURISDICTION,28 U.S.C. $ 1331; OR,IN
                                                THE ALTERNATIVE, DIVERSITY
15   Bumble Bee Foods,LLC, A Delaware           JURTSDTCTTON,28 U.S.C. $ 1332)
     Limited Liability Company,
I6
                         Defendant.
t7
18

r9

20

2l
22

23

24

25

26

27

28
     NOTICE                                                JURISDICTION,28 U
     ALTERNATIVELY, DIVERSITY                ,28U
          Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 2 of 7




 I   TO:      THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
 2            NORTHERN DISTRICT OF CALIFORNIA, AT SAN FRANCISCO
 J            Defendant Bumble Bee Foods , LLC ("Defendant") hereby gives notice of removal of the

 4   above-captioned action, Case No. SCV-263614 currently pending                in the   Superior Court

 5   California, County of Sonoma, to the United States District Court for the Northern District

 6   California, San Francisco division. Removal is based on 28 U.S.C. $$ 1331, 1332, and 1441.

 7            As grounds for removal, Defendant states the following:

 8   I.       BACKGROUND
 9             1.     This is a complaint alleging claims arising under federal regulations and federal laws

10   governing food labeling. Plaintiff asserts fifteen claims under title       2I of the Code of Federal
11   Regulations ('.CFR"), one claim under title 19 of the CFR, and derivative state claims of fraudulent

t2   concealment, unlawful suppression, violation of California Business and Professions Code sections

13   17200 and 17500, all of which arise of out the purported violations of the      CFR. Plaintiff does not
I4   assert any state law claim unrelated to purported violations of federal regulations or federal laws.

15   II.      FEDERAL QUESTION REMOVAL
I6            2. This Court possesses original jurisdiction in all cases arising under the laws of the
I7   UnitedStates.28U.S.C.$1331. FederalquestionjurisdictionexistsbecausePlaintiffsclaimswill
18   necessitate the adjudication of substantial, disputed questions of   Iaw. Id.

l9            3.      The sum and substance of Plaintiff s claims arise out of the meaning and application

20   of the federal labeling regulations promulgated by the United States Food and Drug Administration

2I   ('.FDA"), which has the authority to implement and regulate food labeling. Plaintiff asserts that
     ooMost
22            of Plaintiff s complaint refers to t[he] Food Labeling Guide; along with . . . Title 211, of the

23   Federal Code of Regulations, Part 101 -- Food Labeling, Subpart        A - General Provisions, section
24   l0l.l2,   as revised as   of April 01, 2018." Complaint fl 39. Plaintiff cites numerous federal
25   regulations as the sole basis for challenging statements on Bumble Bee's products that are permitted

26   andlor required by the FDCA and FDA regulations. See Complaint at fltf 40-8a. For example:

27

28
                                                         n

                               ACTION
     ALTERNATIVELY, DIVERSITY JURISDI                ,28 U.S.C. $ 1332)
       Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 3 of 7




 I                .   "Defendant's representation that a serving was composed of two ounces, instead

2                     the regulatory requirement mandating that, as per Title 21 C.F.R., section               IQl.l2
J                     subsection (b). . .   ."   Id. n 52.

4                 .   'oReferring, once agarn, to 'Table 2' of Title 21, C.F.R., section 101.12,          of
 5                    subsection (b), at footnote numbered ' 10', in relation to Defendant's canned

 6                    minced claims and Defendant's canned chopped clams. . . ." Id.            nfi.
 7                o   "Defendant attempted to circumvent the regulatory requirement. . . ." Id. n 54.

 8                o   ooDefendant.
                                       . . utilized   footnote'10'of 'Table 2'of Title 21, C.F.R., section
 9                    l0LI2 of subsection(b).          ..."   Id.n55.
10                o   ooDefendant
                                    violated Title 21, C.F.R., section 101.104(a). . . ." Id. n59.

11                o   ooDefendant
                                    acted unlawfully in violation of Title 21, C.F.R., section

I2                    102.33(9), . .   ;' Id. n 61.
13                o   "Defendant also violated Title2I, C.F.R., section 101.105(h) and (i). . . ."

t4                    rd. n 6e.

15                o   "Defendant also violated Title2l, C.F.R., section 101.105 and 101.15. . . ."

t6                    rd.   n7r.
t7                o   "Defendant also violated Title2l, C.F.R., section 101.4(a) and (c), and the federal

18                    'Compliance Policy Guide 555.875'. . . ." Id.                 \75.
t9                o   Plaintiff alleges a violation of 21 CFR $ 101.9(bX11) in part because, "[The] FDA
20                    considers recipes on the label as 'promoting' a use of the food." Id. n79.

2T           4.       Plaintiff specifically cites the Code of Federal Regulations         as the basis   for the first

22   sixteen claims. See id. flfl 39-280. Plaintiff also cites "Title 21, Code of Federal Regulations,

z3   section 101.9(bX8)" as the legal basis of his nineteenth claim, violation of California's false

24   advertising acI. Id. fl 320.

25           5.       Plaintifls seventeenth and eighteenth claims of fraudulent concealment                        and

26   unlawful suppression of material facts derive solely from the allegations that Defendant's product
                                                                                                                   oonot
27   labels violated FDA regulations. Plaintiff alleges that a claim for concealment arises for

28                                                               a
                                                               --) -

           OF REMOVAL                                                      STION
     ALTERNATIVELY, DIVERSITY                                ,28U      $    1332)
        Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 4 of 7




 I   conspicuously disclosing material facts on Defendant's food product labels," id. n296, and a claim

     for unlawful                         for   oonot
 2                   suppression arises                 conspicuously disclosing those material facts on
 a
 J   Defendant's food product labels, as represented previously herein." Id, n308.

 4             6.    Similarly, Plaintiffs twentieth claim also turns on federal regulations governing
 5   good labels. Plaintiff states that by "violating ffederal] requirements on Defendant's food labels;

 6   of which Plaintiff has itemized previously herein," Defendant subsequently violates California's
 7   Unfair Competition Act. Id. n344.

 8             7.    The Court's exercise of federal question jurisdiction is appropriate because
 9   Plaintiff s claims necessarily turn on substantial, disputed questions of federal law, including the
10   FDCA and the specific FDA regulations cited in the complaint.

11   ilI.      SUPPLEMENTAL JURISDICTION
t2             8.    To the extent not otherwise provided for above, supplemental jurisdiction exists as

13   to all other claims as set forth in the Complaint, pursuant to 28 U.S.C. $ 1367.

T4             9,    A court may   exercise supplemental jurisdiction
                                                                      ooover
                                                                             all other claims that are so
t5   related   to claims within such original jurisdiction that they form part of the same case               or

T6   controversy." 28 U.S.C. $ 1367(a). This standard is satisfied because Plaintiffs claims are              so

I7   related to claims as to which there is federal question jurisdiction that they form parts of the same

18   case or controversy.   In addition, PlaintifPs claims do not raise novel or complex      issues   of   state

t9   law and do not substantially predominate over the federal claims. See 28 U.S.C. $                 1367(c).

20   Accordingly, to the extent necessary, this Court has supplemental jurisdiction pursuant to 28 U.S.C.

2t   section 1367.

22   IV.       DIVERSITY OF CITIZENSHIP
23             10.   In the altemative, this Court possesses original jurisdiction in all civil actions where

24   the matter in controversy exceeds the sum of $75,000 and is between citizens of different States.

25   28 U.S.C. $ 1332 (aXl).

26

27

28
                                                         -4-
                                                                      ruzuSDICTION,28 U.S.C.
     ALTERNATIVELY, DIVERSITY ruRISDI               ,28 U
        Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 5 of 7




 I           11. A         "flimited liability company]        is a   citizen   of   every state    of   which its
 2   owners/members are citizens      ." Johnsonv. Columbia Properties Anchoroge, LP,437 F.3d 894, 899
 J   (9th ctu. 2006).

 4           12.       Plaintiff alleges that he may be entitled to restitution up to $20,000,000.
 5   Complaint fl 345.

 6           13.       Based on the face of the complaint, the parties have diversity of citizenship.

 7   states that he is a California citizen residing    in Mendocino, California. Complaint fl         1.

 8   alleges that Defendant is a Delaware Limited Liability Corporation. Id. !f         2. Plaintiff   alleges that

 9   Lion Partners, LLP,    a   private equity firm based in London, England, owns Defendant. Id. n3.

10           14.       Defendant avers that it is a limited liability company    ("LLC")    organized under the

1l   laws of Delaware.

t2           15.       Defendant avers that Lion Capital LLP manages the private equity fund Lion Capital

13   Fund   III which is comprised of Lion Capital       Fund   III, L.P., based in England and Wales, Lion
T4   Capital Fund III (USD), L.P., based in England and Wales, Lion Capital Fund III SBS, L.P., based

15   in the United Kingdom, Lion Capital      III   SBS (USD), L.P., based in the United Kingdom, and Lion

t6   Capital Carry III L.P., which collectively is the ultimate parent of Defendant.

t7           16.       The Court's exercise of diversity jurisdiction is appropriate because Plaintiff is a

18   California citizen, Defendant is a Delaware LLC and its ultimate parent is collectively citizens
T9   foreign states.

20   V.      PROCEDURAL REQUIREMENTS AND LOCAL RULES

2T           I7.       Removal to Proper Court. This Court is part of the "district and division" embracing

22   the place where this action was filed - Sonoma County, California. 28 U.S.C. $ 1aa6(a).

23           18.       Removal is Timely. Bumble Bee is entitled to remove the State Court Action atany

24   time up to thirty days after formal service of the initial pleading setting forth the claim for relief on

25   which the action is based. 28 U.S.C. $ 1aa6@); Murphy Bros. v. Michetti Pipe Stringing, Inc.,

26   526 U.S.   344,347-48 (1999). The Complaint in the State Court Action was filed on or about
27   December 3,2018. Bumble Bee's registered agent, the CT Corporation (ooCTC"), was served with

28
                                                           5
                                                                                         ,28 U.S.
     ALTERNATIVELY, DIVERSITY JUzuSDICTION,23 U.S.C. $ 1332)
       Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 6 of 7




 I   the Summons and Complaint on December 18, 2018. See Exhibit A (Summons and Complaint).

 2   This Notice of Removal is being filed with the United States District Court for the Northern District

 J   of California on January 16,2019, within 30 days of service of the State Court Action Summons
 4   and Complaint on CTC.

 5          19.       Pleadings and Process. Attached as Exhibit       A is a copy of all process, pleadings,
 6   and orders served upon Defendant in the State Court        Action.   See 28 U.S.C. $ 1aa6(a). Defendant

 7   has paid the appropriate   filing   fee to the Clerk of this Court upon the   filing of this Notice.
 8          20.       Notice. Attached      as   Exhibit B is a copy of a Notice of Removal to All Adverse
 9   Parties, which   will be promptly      served upon Plaintiff s counsel and filed with the Clerk of the

10   Superior Court of California, County of Sonoma. See 28 U.S.C. $$ 1aa6(a),              (d). Defendant will
11   also file with the Clerk of the Superior Court of California, County of Sonoma, aNotice of Filing

t2   of Notice of Removal, pursuant to 28 U.S.C. $ 1446(d). A copy of the Notice of Filing of Notice

13   of Removal is attached as Exhibit C.

I4          21.       Signature. This Notice of Removal is signed pursuant to Federal Rule of Civil
15   Procedure Il.    See 28 U.S.C. $ 1aa6(a).

r6          22.       Based upon the foregoing, this Court has jurisdiction over this matter pursuant to 28

l7   U.S.C. $$ l33I,I332,andtheclaimsmayberemovedtothisCourtunder28U.S.C. $ 1441.

18   VI.    REQUEST FOR ADDITIONAL ARGUMENTS AND EVIDENCE,IF
            NECESSARY
t9
20          23.       In the event that Plaintiff files a request to remand, or the Court considers remand

2t   sua sponte, Defendant respectfully requests the opportunity to submit additional arguments andlor

22   evidence in support of removal.

23          WHEREFORE, this action should proceed in the United States District Court for the
24   Northern District of California, San Francisco Division, as an action properly removed thereto.

25

26

27

28
                                                          -6-
                                                                                                    $ 1331;
     ALTERNATIVELY, DIVERSITY ruRISD                   ,28U
       Case 3:19-cv-00282-LB Document 1 Filed 01/16/19 Page 7 of 7




 I   DATED: January 16,2019                  PERKINS

 2
                                             By:
 J                                                 Patrick S
                                                   Aaron J. Ver
 4
                                             Attomeys for Defendant
 5                                           Bumble Bee Foods,LLC

 6

 7

 8

 9

10

11


I2
13

I4
15

I6
t7
l8
l9
20

2t
22

23

24

25

26

27

28
                                          -7-
     NOTICE                                                           $ l33r;
     ALTERNATIVELY, DIVERSITY          ,28 U.S     $ 1332)
